Citation Nr: 0614079	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1970 to February 1974. 

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2004 when it was remanded for 
further development.  



FINDING OF FACT

The veteran is not shown to have a diagnosis of PTSD that can 
be linked to a currently verifiable stressor event or other 
incident of his period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In letters, dated in March 2001 and January and June 2004, 
the RO informed the veteran that in order to establish 
service connection for a particular disability, there had to 
be competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

The RO notified the veteran of the following:  (1) the 
information and evidence not of record that was necessary to 
substantiate the veteran's claim; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Moreover, the Statement of the Case (SOC); the Supplemental 
Statements of the Case (SSOC's); and a copy of the Board's 
remand notified the veteran of the evidence needed to 
establish the benefits sought.  Indeed, the SSOC set forth 
the relevant text of 38 C.F.R. § 3.159.  

The SOC and SSOC also notified the veteran of the evidence 
that had been obtained in support of his appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 I § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 I § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

As noted, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for service connection.  However, he was not provided 
with notice of the type of evidence necessary to establish 
the degree of disability or the effective dates for PTSD.  

Despite the inadequate notice provided to the veteran on the 
degree of disability and effective date elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

As the Board notes hereinbelow, the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim of service connection for 
PTSD.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
of service connection for PTSD.  As such, there is no 
prejudice to the veteran due to a failure to assist him with 
that claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  Facts and Analysis

The veteran asserts that his psychiatric problems are the 
result of his experiences in service.  During treatment at 
the Vet Center, he reported that, while stationed in 
Thailand, he worked on planes which conducted bombing 
missions, from which some of the crews did not return.  He 
notes that such experiences continue to haunt him.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Id. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  38 C.F.R. 
§ 3.304(f).  

The veteran's service medical records are negative for any 
complaints or clinical findings of a psychiatric disorder.  

The pertinent service personnel records are negative for any 
evidence that the veteran engaged in combat with the enemy.  

In May 2001, the veteran underwent a VA psychiatric 
examination to determine the nature and etiology of any 
psychiatric disability found to be present.  However, 
following the examination, the examiner found insufficient 
evidence for a psychiatric diagnosis.  

In January 2003, the RO received a letter from the Vet Center 
showing that the veteran has a diagnosis of PTSD as a result 
of his experiences while stationed in Thailand during the 
Vietnam era.  

Therefore, in September 2004, the VA scheduled the veteran 
for an additional examination; however, he failed to report.  
Under such circumstances, the Board must decide the case 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2005).  

Even though Vet Center records note a diagnosis of PTSD, 
there is no competent evidence of record that any of the 
claimed stressors actually occurred.  

In June 1999, the veteran reported that his stressors had 
occurred primarily in December 1972 in Utapao, Thailand.  
Although he reported his unit of assignment, he did not set 
forth a description of the event(s) or furnish the names of 
any other personnel involved or the date and place of any 
specific event.  

In March 2001, during treatment at the Vet Center, the 
veteran noted several stressful events in service.  Although 
he reported offered a description of the events, he did not 
set the date and place of each event, the names of other 
personnel involved, or his unit of assignment in connection 
with this treatment.  

Thereafter, the veteran was afforded a number of 
opportunities to set forth the specifics of his claimed 
stressors or other events related to his period of service.  

In January and October 2003, pursuant to his requests, the 
veteran also was scheduled for hearings at the RO before a 
Decision Review Officer and then a Veterans Law Judge.  
However, he did not report for either of those hearings or 
otherwise offer an explanation for his failure to appear.  

In January and June 2004 and in August 2005, the AMC 
requested that the veteran furnish additional information 
concerning his alleged stressors.  In April 2005, the AMC 
received additional records regarding the veteran's 
counseling at the Vet Center in March 2001, but no additional 
information concerning any of the claimed stressors.  

By regulation, when requested to corroborate a claimed 
stressful event in service, the claimant must (emphasis 
added) provide information sufficient for the records 
custodian to conduct a search of the corroborative records."  
38 C.F.R. § 3.159(c)(2)(i).  

In this regard, it should be noted that the duty to assist is 
not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  Rather, VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim with the claimant only in 
a passive role.  

If a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 406 (1991).  

Because the veteran has failed to provide the requested 
stressor information in this case, the Board cannot verify 
that the claimed stressor(s) actually occurred.  Absent such 
corroboration, the veteran cannot meet the criteria for 
service connection for PTSD.  



ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


